DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           FEDERATED NATIONAL INSURANCE COMPANY,
                          Appellant,

                                     v.

          KENNETH J. KOBERLING and MARITZA MONROE,
                          Appellees.

                               No. 4D16-3407

                               [July 27, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE16-010286
(12).

   Warren B. Kwavnick and Kelly Lenahan of Cooney Trybus Kwavnick
Peets, Plc, Fort Lauderdale, and Michael A. Cassel and Alex Zatik of
Kirwan, Spellacy & Danner, P.A., Fort Lauderdale, for appellant.

   Matthew G. Struble of Struble, P.A., Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, CONNER, JJ., and SMALL, LISA, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.